UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-740



In Re:   CRAIG BURRIS,

                                                        Petitioner.



                On Petition for Writ of Mandamus.
                   (CA-96-1547-4-2, CR-94-430)


Submitted:   December 23, 1997           Decided:   January 9, 1998


Before WIDENER, HALL, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Craig Burris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Burris brought this mandamus petition seeking an order

directing the district court to render a decision on his motion

filed pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997). Sub-

sequently, the district court rendered a decision denying Burris's

§ 2255 motion. Because his mandamus petition is now moot, we grant
leave to proceed in forma pauperis and deny the petition. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid in the decisional process.




                                                   PETITION DENIED




                                2